Citation Nr: 1335400	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from February 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Seattle, Washington, regional office (RO) of the Department of Veterans Affairs (VA).  The Albuquerque, New Mexico RO now has jurisdiction over this appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for nephropathy, with hypertension, evaluated as 60 percent disabling, with additional service connected disabilities that combine for an evaluation of 90 percent.

2.  The Veteran's service-connected disabilities preclude any gainful employment consistent with his education and occupational experience by reason of his.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Given the favorable nature of this decision, no further notice or assistance is required to aid in substantiating the claim. 

TDIU may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a). 

The Veteran is service connected for nephropathy, with hypertension, associated with diabetes mellitus, evaluated as 60 percent disabling; a mood disorder due to a general medical condition associated with diabetes, evaluated as 50 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; dermatophytosis, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as zero percent disabling; and loss of erectile power, evaluated as zero percent disabling.  The Veteran's combined evaluation is 90 percent.  As the Veteran has at least one disability ratable at 40 percent or higher and a combined rating of 70 percent or higher, he meets the schedular requirements to be eligible for consideration for TDIU. 

The evidence shows that the Veteran was employed by a phone company as a fleet mechanic for their vehicles for approximately 29 years.  He retired in 2005.  In his May 2009 claim, states that he had been able to retire due to his length of service, but notes that as he was still relatively young he would have preferred to have kept working if not prevented from doing so by his service connected disabilities.  His claim also shows that after his retirement he worked part time at an auto parts store until 2008.  

The Veteran was afforded a VA general medical examination in June 2009.  The diagnoses included diabetes, type 2.  The examiner noted the Veteran was "not employed."  The examiner opined that the Veteran's hypertension, dermatophytosis, erectile dysfunction, and diabetic neuropathy were each due to the service connected diabetes, but also opined that each of these disabilities was less likely as not to impair his ability to perform his physical and sedentary employment.  The examiner did not provide an opinion regarding the combined effects of these disabilities on employment.  

In a notarized letter received in in January 2010, the Veteran's most recent employer noted that the Veteran had been employed by the auto parts store from February 2005 to July 2008.  During the last couple of months of his employment, he had been in and out of work due to high blood pressure and diabetes.  Consideration was given to rehiring the Veteran in 2008, but he was unable to perform day to day work.  The employer stated that the Veteran's high blood pressure and diabetes prevented him from lifting 75 pounds or more and from doing the required driving.  

At the July 2010 hearing, the Veteran testified that shortly before he left his most recent part time job in 2008 he had been involved in several accidents and incidents that he attributed to his service connected disabilities.  On one occasion he described blacking out and driving into a vehicle that was on jack stands, which knocked it to the ground.  He also described incidents in which he had blacked out, forgotten to complete work tasks or became disoriented while making deliveries.  Because of these incidents the Veteran believed it was no longer safe for him to work.  See Transcript.  

In April 2011, a VA psychologist examined the Veteran.  She indicated that the Veteran's mood disorder did not impact his ability to work.  

The June 2009 VA examiner and the April 2011 VA psychologist have provided opinions that address many of the Veteran's disabilities on an individual basis and find that they do not prevent him from being employed.  However, no examiner has provided an opinion regarding either the Veteran's diabetes or the combined effect of his disabilities, rated 90 percent disabling, on his employability.  In contrast, the Veteran's former employer has reported that the Veteran was unable to perform the requirements of his job due to service connected disabilities.  The Veteran has also provided sworn testimony pertaining to incidents at his last job that he attributes to his diabetes and hypertension, and which he believes could have resulted in injury to him or others.  The evidence shows that all of the Veteran's post service training and work experience has been in the automotive field as a mechanic, and the Veteran's employer has indicated that he is no longer able to work in this field.  As the evidence both for and against the Veteran's employability is in relative equipoise, the benefit of the doubt is resolved in favor of the Veteran, and entitlement to TDIU is established.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


